Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 1 and 11, the features “a combination of an inclination of a change in the detected driving force and an inclination of a change in the detected vibrations” are indefinite as it is unclear what is meant by “inclination of a change”.
The latter term, as understood by one with ordinary skill in the art, has a mathematical meaning of a rate of change or a change rate of a physical quantity  and discussed for example in Lee (US 2016/0025592), submitted in the IDS dated 4/16/2021. The instant specification discusses that “the combination of the “increase” in the “acceleration” and the “no change” in the “driving force” corresponds to the “abnormality in the mechanical part” [0041] that suggest that the claimed feature means simple increase/decrease (change) in a physical value (torque, vibration) as opposed to the rate of such change.  Additional examples of a change term is given in [0042, 0043, etc.]. A table in Fig.3 is also based on a change.
At the same time, however, the “inclination of change” term is introduced in [0080, 0081, 0084, etc.] without explanation of a meaning of this term. Therefore, it is unclear what is claimed.
For the purpose of a compact prosecution and following Fig.3 and corresponding content of the specification, the Examiner treated this limitation as “a combination of a change in the detected driving force and a change in the detected vibrations”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tomonori Sato et al. (US 5819202), hereinafter ‘Sato’ in view of Yong Bok Lee et al. (US 20160025592), hereinafter ‘Lee’.
With regards to Claim 1, Sato discloses
A malfunction-type determination device (detecting an abnormality of a control system, Abstract) comprising: 
a driving force sensor configured to detect a driving force (torque detector 505, Fig.50) in a rotating mechanism provided in an apparatus (main shaft motor 503 to rotate the main shaft 502, Col.4, Lines 31-32); 
a vibration sensor configured to detect vibrations of the apparatus (vibration detector 47, Fig.50); and 
a control unit (control unit 504, Fig.50) configured to determine a type of a malfunction of the apparatus in accordance with a combination of a change in the detected driving force and a change in the detected vibrations (Fig. 50;  The composite analysis processing unit 510 judges abnormalities on the basis of a torque signal t… and a vibration signal v detected by the torque detector 505 … and the vibration detector 507, Col.4, Lines 35-39; The judging method shown in TABLE 1 is also one to detect abnormalities by classifying the results of the comparison of some kinds of detection quantities such as torque and thrust to each threshold value. In other words, it judges abnormalities by comparing each detection quantity independently to each threshold value and by operating the logical AND or the logical OR of the results of each comparison, Col.5, Lines 6-13; Table 1; The magnitude of the vibration components of the true cutting torque is detected by means of the high-pass filter 472 and the peak value detector 473, and abnormalities closely connected to the vibration such as chip packing are detected by the first evaluation unit 475, Col.2, Lines 53-56; the magnitude of the true cutting torque is evaluated by the third evaluation unit 478 as it is without filtering to detect abnormalities closely connected to the magnitude as it is such as the breakage of the bit 468, Col.2, Line 66-Col.3, Line 2).
Sato also discloses that a malfunction is characterized by inclination (a straight line which passes on a point on a line segment in a narrow space between the updated normal working region and the updated abnormal working region and has an inclination, Col. 29, Lines 27-31).
However, Sato does not specifically disclose determining a type of a malfunction of the apparatus in accordance with a combination of an inclination of a change in the detected driving force and an inclination of a change in the detected vibrations.
 Lee discloses determining a type of a malfunction of the apparatus in accordance with a combination of an inclination of a change in the detected driving force and an inclination of a change in the detected vibrations ([0113] In the test apparatus 1 of this embodiment, if a change rate of torque of the test bearing 40 changes over 10% from a stabilized torque after operation, it is determined that the test bearing 40 is abnormal, and generates a warning alarm so that the test is intercepted. [0114] If the change rate of torque is abnormal, it is possible to quantitatively evaluate a minute damage of the test bearing 40 by analyzing vibration and sound signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in view of Lee to determine a type of a malfunction of the apparatus (damage of the test bearing, Lee) in accordance with a combination of an inclination of a change in the detected driving force (bearing torque, Lee) and an inclination of a change in the detected vibrations (when a change rate of torque of the test bearing is a predetermined level or above, the test apparatus may determine that the test bearing is abnormal, Lee [0028]) because both of these changes would indicate particular type of abnormality (malfunction).

With regards to Claim 11, Sato in view of Lee discloses the claimed limitations as discussed in Claim 1.

With regards to Claim 2, Sato additionally discloses the driving force is a driving force derived from a disturbance (Reference numeral 13 denotes a disturbance such as the breakage of a bit, which disturbance is applied to the machine tool 11 … reference numeral 15 denotes a signal representing an actual internal property such as … the torque or a working force of the machine tool 11, Col.19, Lines 46-53; diagram shows a time waveform of the main shaft working torque of the machine tool 11. Since the main shaft working torque takes a large value while working, the rising of the torque is detected by setting an appropriate threshold value 271, Col.31, Lines 20-25).
Lee also discloses the driving force is a driving force derived from a disturbance (measuring a force applied to the measurement rod, Abstract).

With regards to Claim 4, Sato additionally discloses the change in the vibrations is a change in a magnitude of the vibrations (The magnitude of the vibration components of the true cutting torque is detected by means of the high-pass filter 472 and the peak value detector 473, and abnormalities closely connected to the vibration such as chip packing are detected by the first evaluation unit 475, Col.2, Lines 53-57).

With regards to Claim 5, Sato additionally discloses that the control unit determines one of malfunctions including a leakage of grease in the apparatus, an abnormality in a mechanical part in the apparatus, an abnormality in a concentration of iron filings in the apparatus, an interference between components in the apparatus, a lack of grease in the apparatus, and an abnormality in the rotating mechanism (Table 1; Col.4, Lines 31-65). 


With regards to Claim 6, Sato additionally discloses the control unit determines a malfunction which is an abnormality in a component other than the rotating mechanism or other than a reducer connected to the rotating mechanism (detecting an abnormality of a control system according to the third aspect of the present invention uses one of a command value of a drive current of the electric motor, a feedback value of the drive current, Col. 13, Lines 51-59).

With regards to Claim 7, Sato additionally discloses the control unit determines a malfunction other than seven kinds of malfunctions including a leakage of grease in the apparatus, an abnormality in a mechanical part in the apparatus, an abnormality in a concentration of iron filings in the apparatus, an interference between components in the apparatus, a lack of grease in the apparatus, an abnormality in the rotating mechanism, and an abnormality in a component other than the rotating mechanism or other than a reducer connected to the rotating mechanism (Table 1).

With regards to Claim 8, Sato discloses that the control unit determines multiple types of malfunctions based on inclination change in observed force (torque/trust) and vibration quantities (Table 1).
However, Sato does not explicitly disclose that: a first malfunction is caused when the vibrations show no inclination toward an increase or a decrease, and the driving force shows the inclination toward the decrease; a second malfunction is caused when the vibrations show the inclination toward the increase, and the driving force shows no inclination toward the increase or the decrease; a third malfunction is caused when the vibrations show no inclination toward the increase or the decrease, and the driving force shows the inclination toward the increase; a fourth malfunction is caused when the vibrations show the inclination toward the increase, and the driving force shows the inclination toward the increase; a fifth malfunction is caused when the vibrations show the inclination toward the increase, and the driving force shows the inclination toward the decrease; a sixth malfunction is caused when the vibrations show the inclination toward the decrease, and the driving force shows the inclination toward the increase; and a seventh malfunction is caused when the vibrations show the inclination toward the decrease, and the driving force shows no inclination toward the increase or the decrease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in view of Lee to denote types of malfunctions as first, second, third, etc. to accurately classify them similarly to classifying the malfunctions (“judgement” column) based on their causes (described in corresponding rows) as shown in Table 1 of Sato in order to make a correct decision on repair/maintenance action (by changing a tool or grinding it again, the machine tool 11 returns to a normal state, Sato, Col.38, Lines 19-20).  

With regards to Claim 10, Sato in view of Lee discloses the claimed invention as discussed in Claim 1.
Sato additionally discloses outputting abnormality detection signal (Col.14, Lines 42-43) and in view of Lee discloses types of malfunctions as discussed in Claims 1 and 5-7 as well as measurement results (a power sensor for measuring a force applied to the measurement rod [0016]; a bearing torque meter 180 for directly measuring the torque of the test bearing 40 [0064]) while determining a type of a malfunction ([0113-0015], as discussed above.
Sato additionally discloses that the control unit includes a measurement result output unit configured to output the type of the malfunction determined (It is a further object of the present invention to provide an apparatus for detecting an abnormality of a control system which can display or be manipulated in accordance with each step of the degree of abnormality by grasping the precise degree of abnormality; Abnormality Judging Section 18, Fig.29; processing unit 510, Fig.50).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee, further in view of H. Lee and J. Park (KR 2010019762), hereinafter ‘LP”, and in view of Tenji Seto (JP 2010288352), hereinafter ‘Seto’.

With regards to Claim 9, Sato in view of Lee discloses the claimed invention as discussed in Claim 8.
In addition, Sato discloses malfunctions comprise an abnormality in a mechanical part in the apparatus  (“second malfunction”), an abnormality in the rotating mechanism (“sixth malfunction”), and an abnormality in the rotating mechanism or other than a reducer connected to the rotating mechanism  (“six malfunction”) as discussed above in Claims 5-7.
In addition, Sato discloses the fifth malfunction is a lack of grease in the apparatus (failure of lubrication, Table 1). 
However, Sato  is silent with regards to the first malfunction is a leakage of grease in the apparatus; the third malfunction is an abnormality in a concentration of iron filings in the apparatus; the fourth malfunction is an interference between components in the apparatus; the fifth malfunction is a lack of grease in the apparatus. 
LP discloses malfunctions of a cycle reducer that has a bearing that include grease leakage (“first malfunction”) and iron filling (“third malfunction”) (Abstract).
Seto discloses an abnormality such as lack of grease (“fifth malfunction”) (if there is any abnormality (such as adhesion or lack of grease) in the lubricating oil of a bearing such as a bearing, a minute torque of the drive shaft 15 is generated. As a result, in the result of the frequency analysis of the load current, in the low frequency region, disturbance occurs in the attenuation curve of the mountain skirt extending on both sides centering on the operation frequency (50 Hz). An equipment abnormality can be diagnosed based on this disturbance, p.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in view of Lee, LP, and Seto to determine different/specific/“numbered” types of malfunctions to accurately classify them accordingly for repair/maintenance actions (by changing a tool or grinding it again, the machine tool 11 returns to a normal state, Sato, Col.38, Lines 19-20).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martin Hosek et al. (US 2007/0067678) discloses detecting types of faults by identifying the specific changes in the vibration spectrum.
Koichiro Ikeda et al. (US 2012/0065781) discloses extracting data used for abnormality determination and life diagnosis of a drive system of an industrial robot using torque and acceleration signals.
Yohei Kamiya et al. (US 2017/0293862) discloses a machine learning device which can detect a symptom of a fault (abnormality) of a main shaft of a machine tool or a motor which drives the main shaft and comprise a fault information output unit that outputs fault information according to the state variables. When a disturbance torque detected by a torque sensor or the amplitude of vibration of data output from a sensor exceeds a predetermined threshold, the fault determination unit 31 determines that a fault has occurred.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863